UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2160


CRIS FABIOLA CANALES-REYES,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 13, 2017                                         Decided: April 26, 2017


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, Terri J. Scadron, Assistant Director, Meadow Platt, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cris Fabiola Canales-Reyes, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s decision denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture. We have thoroughly

reviewed the record, including the various documentary exhibits, the transcript of

Canales-Reyes’ merits hearing, and her supporting evidence.        We conclude that the

record evidence does not compel a ruling contrary to any of the agency’s factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s

decision. See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Canales-Reyes (B.I.A. Sept. 9, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2